Lewis, Chief Justice:
This appeal is taken from judgments entered upon consolidated jury trial of two actions for defamation. In substantially identical complaints, the respondents, Carroll D. Padgett, Jr., and James P. Stevens, Jr., alleged that three articles published by the appellant newspaper between December 1976 and March 1977, were libelous in various particulars. Neither of these are public officials or public figures. Actual and punitive damages were awarded each plaintiff by the jury. Motions by the defendant newspaper for directed verdicts were made at conclusion of the evidence and denied. We reverse.
This litigation has its background, in part, in a political campaign in Horry County, South Carolina, in 1976, in which State Senator James P. Stevens (father of one of Plaintiffs-Respondents) was a candidate for re-election. He was opposed by John Reaves, who, at that time, was City Attorney and Recorder for the town of Loris. The campaign was “very heated” and at one campaign meeting a physical encounter occurred between Senator Stevens and Reaves, resulting in the bringing of criminal charges against the Senator by Re-aves. The criminal proceedings attracted considerable public *28attention, with respondent Padgett, an attorney, representing Senator Stevens. During the same period, Senator Stevens and his son (Stevens, Jr.) were attorneys for Reaves’ wife in a divorce action.
The newspaper articles complained of in the present actions were published at a time when the respondents were personally parties to litigation with Reaves and were reports of that litigation. This litigation began with the institution by Reaves of two actions on December 6,1976 in the Court of Common Pleas for Horry County. In one of these, Senator Stevens and his son (James P. Stevens, Jr.), along with one other (Winston W. Vaught), were named as defendants. This action was instituted by the service of a Summons (complaint not served), with the nature of the cause of action endorsed on the face of the Summons as “abuse of process.” The other action was also commenced by the service of a Summons (complaint not served), in which Senator Stevens, his son (Stevens, Jr.), and Padgett were named as defendants. On the face of this Summons was endorsed, “cause of action: Alienation of affection and criminal conversation.” Both Summonses, after service, were filed in the office of the Clerk of Court for Horry County on December 6,1976.
In the December 11,1976 issue of appellant Sun News, after the filing of the foregoing Summonses but before the filing of the complaint in the action, an article was published which stated that a summons was filed in the Horry County Court of Common Pleas naming iormer Senator James P. Stevens, his son, James P. Stevens, Jr., and one other (Winston W. Vaught) as defendants in an action alleging abuse of process. The newspaper article then continued:
Another summons filed the same day named the two Stevenses and Loris attorney Carroll D. Padgett as defendants in an action alleging alienation of affection and criminal conversation.
No complaints were filed with the Summons. However, Reaves stated in the legal papers that he intends to file the complaints at a later date.
It is undisputed that the mentioned newspaper article accurately reported the contents of summonses which had been filed on the public records of Horry County.
*29After the service of the Summons in the action designated as one for alienation of affection and criminal conversation, Reaves filed a complaint in the office of the Clerk of Court on December 30,1976, which specifically alleged that James P. Stevens, Sr., has had criminal conversation with Reaves’ wife and that the defendants (Senator Stevens, Stevens, Jr., and Padgett) deliberately contrived to alienate her affections through the various acts set forth in the complaint.
Following the filing of the above complaint, the appellant published an article in its January 6,1977, issue which stated that Senator Stevens, his son and law partner, and Loris attorney Padgett were “cited for alienation of affection in the legal papers filed by Loris attorney John L. Reaves.” The article also stated:
The papers also allege that the former Horry County senator ‘has had criminal conversation’ with Reaves’ wife Gloria K. Reaves.
In the suit, Reaves alleges that the defendants, particularly the elder Stevens, began meeting with Gloria Re-aves in early 1975 ‘to scheme a plan to separate the plaintiff from his wife and plan lawsuits against other persons.’
According to Reaves’ allegations, the purpose of the planned lawsuits was to ‘blackmail a medical doctor into paying James P. Stevens, James B. Stevens, Jr., and the wife of the plaintiff the sum of $500,000.’
The article then referred to the December 6 summons in which the “two Stevenses and Padgett” were named as defendants and “identified the cause of action as alienation of affection and criminal conversation.” Immediately following was printed the statement:
Neither the younger Stevens nor Padgett were cited for criminal conversation in the complaint Reaves filed later.
As in the case of the previous article concerning the filing of the Summonses, it is undisputed that the article of January 6 was a fair and accurate report of the contents of the complaint filed in the office of the Clerk of Court.
*30On March 28,1977, another action was instituted by Reaves against the same defendants by the service and filing of a Summons and Complaint in which Reaves alleged that the defendants (James P. Stevens, Sr., James P. Stevens, Jr., and Carroll D. Padgett, Jr.) had advised, procured and stirred up Gloria K. Reaves (Reaves’ wife) to commence several lawsuits against him without reasonable or probable cause, and that Reaves was damaged as a result of the “abovementioned actions of barratry and champerty by the defendants.”
In the issue of March 29,1977, an article was published in the respondent Sun News which stated Senator Stevens, his son and law partner James P. Stevens, Jr., and Loris attorney Carroll D. Padgett, Jr., “have been sued for encouraging lawsuits and sharing in their proceeds.” The article then stated:
In legal papers filed Monday in the Horry County Courthouse, Reaves accused the three attorneys of barratry and champerty in connection with a marital dispute involving Reaves and his estranged wife Gloria K. Reaves. Barratry is the offense of frequently exciting or stirring up suits or quarrels. Champerty is a sharing in the proceeds of a litigation by one who promotes it or carries it on.
As with the other articles, the article of March 29,1977, was also a fair and accurate report of the contents of the complaint on file in the office of the Clerk of Court.
None of the actions instituted against respondents were ever brought to trial.
Beyond dispute the Summons is an indispensable part of the judicial proceeding in this State. Civil actions are commenced “in the courts of record in this State” by the service of a summons (Code Section 15-9-10), and may be commenced without the service or filing of the complaint (Code Section 15-13-230). Code Section 15-9-1000 requires that “the summons and the several pleadings in an action shall be filed with the clerk within ten days after the service thereof respectively;” and at least fourteen days before the beginning of a term of court, the plaintiff shall file in the clerk’s office the summons and complaint in the cause, “endorsing thereon the nature of the issue” (Code Section 15-25-10).
*31It is, therefore, clear that the Summons (complaint not served), as well as the complaints, in the prior actions brought against respondents, were all required by law to be filed with the clerk of court and, when so filed, became public records in the course of a judicial proceeding. Lybrand v. The State Co., 179 S. C. 208, 184 S. E. 580.
As heretofore pointed out, it is an uncontradicted fact that the articles published by. appellant were fair and accurate reports of the contents of the documents filed in these judicial proceedings and, as such, are privileged, unless actual malice is shown. Jones v. Garner, 250 S. C. 479, 158 S. E. (2d) 909; Lybrand v. The State Co., supra.
As of December 11th, the only document on file was the Summons which did name the respondents as defendants and which did speak of a cause of action for criminal conversation. It is true that the respondents were not charged with criminal conversation in the Complaint which was subsequently filed approximately twenty-four (24) days later, but were charged with alienation of affection. This does not make the publication of December 11th “incorrect” as of that time, however. Respondent Stevens, Jr. seems to have recognized this fact when, in his own testimony, he stated that he saw no difference in the defamatory nature of the two causes of action. When appellant accurately published the contents of the Summons, it had a right to do so; and its actions in so publishing the contents of the summons cannot properly be judged in the light of the subsequently filed complaint, even if we, in disagreement with respondent Stevens, Jr. assume that there was a difference in the charges made in the Summons and the subsequently filed complaint. A s stated in Alexandria Gazette v. West, 198 Va. 154, 93 S. E. (2d) 274 (1956):
Privilege in reporting a j udicial record is not measured by the legal sufficiency of the charges made in the judicial proceedings or the truth of those charges. The privilege consists of making a fair and substantially true account of the particular proceeding or record.
*32The same principle prompted our holding in Herring v. Retail Credit Co., 266 S. C. 455, 224 S. E. (2d) 663 that
Court proceedings are public events and the public has a legitimate interest in knowing the facts in them. Traditionally court records have been public records, generally open for public inspection. Fair reports of what is shown on public records may be circulated freely and without liability. ...
In addition, this record is devoid of any evidence upon which to base a finding of actual malice. We recently defined actual malice as follows:
We believe actual malice is established when reporters and publishers depart from responsible standards of investigation and print articles on the basis of an admittedly unreliable source, without further verification, Stevens v. Sun Publishing Co., 270 S. C. 65, 240 S. E. (2d) 812.
Actual malice means that appellant acted “with ill-will towards the plaintiff, or that it acted recklessly or wantonly, meaning with conscious indifference toward plaintiff rights,” and requires that “at the time of his act or omission to act the tort-feasor be conscious, or chargeable with consciousness of his wrongdoing.” Rogers v. Florence Printing Co., 233 S. C. 567, 577, 106 S. E. (2d) 258; Jones v. Garner, 250 S. C. 479, 158 S. E. (2d) 909, supra.
Respondents contend that the report of the Summons, containing the designation of the cause of action as one for alienation of affection and criminal conversation, after the reporter had been cautioned not to do so was evidence of malice. Senator Stevens testified that, before the first article, he advised appellant’s reporter: “You don’t print anything about alienation of affection and criminal conversation, because there is no allegation. This is merely a summons and there is no allegation charging anyone with that as yet, and you better wait until the complaint comes down.” Appellant correctly argues that, if the contents of public records are published with substantial accuracy, the fact that the *33person about whom the article is written protested the publication is not evidence of malice. In Oliveros v. Henderson, 116 S. C. 77, 91, 106 S. E. 855, the Court stated:
I have found no authority which holds that if a person has a right to publish the proceedings of a court that an objection to such publication by someone interested will be sufficient to fix a charge of malicious libel on the publisher. Prima facie, such publication is not libelous, and there is no presumption of malice therefrom.
The position is also taken that the designation of the action in the Summons (complaint not served) as one for alienation of affection and criminal conversation was not a proper part of the Summons and that, upon some unexplained basis, the reporter should have known this and refrained from its publication. The burden apparently sought to be placed upon the publisher is one of determining not only the accuracy but the relevancy of the allegations contained in the public record before publication, legal authority for which is not cited by either respondent. In fact, our decision in Lybrand v. The State Co., supra, completely refutes the contention that the publisher is required to go behind the allegations contained in the public record.
This record conclusively shows that the articles in question were accurate reports of the documents as they were filed in the litigation against respondents, and that they were published without malice. Any other result would make it impossible for a publisher to accurately report a public record without assuming liability for the truth of the allegations contained in such record. We do not consider that such result has a factual or legal basis in this record. To uphold the verdict would amount to imposition of liability without fault contrary to the rule in Gertz v. Welch, 418 U. S. 323, 345-350, 94 S. Ct. 2997, 3009-3012, 41 L. Ed. (2d) 789. A directed verdict should have been granted.
The case is remanded for entry of judgment in favor of the appellants.
Reversed and remanded.
*34Littlejohn and Gregory, JJ., concur.
Ness and Harwell, JJ., dissent.